Citation Nr: 1127502	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955 and from March 1961 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this issue was previously before the Board in August 2010, it was remanded for further development.


FINDINGS OF FACT

The Veteran's hypertension was not present until more than one year after his second period of active service, is not etiologically related to his active service, and was not caused or permanently worsened by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to or the result of a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§  3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice, by letter mailed in May 2006, prior to the initial adjudication of the claim.

In addition, the pertinent treatment records have been obtained and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with military service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran does not contend and the evidence does not show that the Veteran had hypertension in service or manifested it within one year after his last period of active service.

The Veteran contends that service connection is warranted for his hypertension because it was caused or aggravated by his service connected diabetes mellitus.

A March 2006 letter from T.E.P., MD, indicates that the Veteran had a diagnosis of hypertension and further indicates that hypertension was frequently associated with diabetes mellitus, type II.  The physician stated that often hypertension was due to the underlying diabetes, or at the least, diabetes contributed some to the development of hypertension.  The physician further stated that it was possible that this was the case with the Veteran's current hypertension given his lack of family history for hypertension.

The Veteran was afforded a VA examination in April 2006.  A diagnosis of hypertension was provided.  The examiner stated that hypertension in the absence of nephropathy is not considered to be related to diabetes.  The examiner noted that while the Veteran had elevated blood pressures on separate occasions in 2001 and 2002, glucose testing performed on the same dates were within the normal limits, and there was no evidence of nephropathy based on BUN, creatinine, and urinalysis.  Thus, the examiner opined that the Veteran's hypertension was not caused by his diabetes and was present before the diabetes was diagnosed.

The Veteran was afforded another VA examination in October 2010.  The examiner noted that the Veteran reported being diagnosed with diabetes about six or seven years ago, and was subsequently diagnosed with hypertension.  The examiner noted that review of VA treatment records showed an August 2001 blood pressure of 146/91, thus showing high blood pressure since 2001.  Diabetes was diagnosed in 2006.  The Veteran took medications to control his blood pressure with no side effects and blood pressure on examination was 151/83, 114/83, and 150/81.  The examiner provided a diagnosis of hypertension since at least 2001 and diabetes since 2006, with no evidence of nephropathy due to diabetes or hypertension.  

The examiner opined that the Veteran's hypertension was less likely as not aggravated by his service-connected diabetes mellitus.  The examiner stated that while the claims file was unavailable for review at the time of the examination, computerized medical records available showed that the Veteran's blood pressure readings were high prior to his diagnosis of diabetes mellitus, and since his diagnosis of diabetes, he had not had any nephropathy.  In fact, he currently had normal micro albumin, normal urinalysis, and no proteinuria.  Moreover, blood pressure readings had been stable for the last two to three years, indicating that hypertension had not been difficult to control.  Thus, there was no evidence of diabetic nephropathy that would cause difficulty in controlling hypertension.

In a March 2011 addendum to the October 2010 VA examination, the examiner noted that he had since reviewed the Veteran's claims file, and based on that review, did not feel that any changes needed to be made in his previous examination and opinion.

The Board notes that the Veteran's private physician, Dr. P., indicated that hypertension is frequently associated with diabetes mellitus, and that it was possible the Veteran's diabetes contributed to his hypertension.  This opinion is speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Both VA examiners, after review of the claims folder, found that the Veteran's hypertension preceded the diagnosis of diabetes mellitus by approximately five years, and thus was not caused by the Veteran's diabetes mellitus.  Moreover, the second examiner opined that the Veteran's hypertension was not aggravated by his diabetes mellitus.  Both VA examiners reviewed the claims folder and properly supported their opinions.  

While the Veteran might sincerely believe that his hypertension was caused or aggravated by his diabetes mellitus, as a lay person he is not competent to render an opinion requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, the probative medical opinions of record are against the claim. 

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.


ORDER

Service connection for hypertension, to include on a secondary basis, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


